Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Application Status
In response to Non-Final-Office Action mailed on 07/19/2022, applicants’ response dated 10/19/2022 is acknowledged; in said response applicants’ have amended claims 1, 6  and 17. Amended claims 1, 5-6, 17, 25-29, 32-34, 39-44 and 46-48 are pending in this application, elected Group I, claims 1, 5-6 and 17 are now under consideration for examination. Claims 25-29, 32-34, 39-44 and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn.
New-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and claim 17 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In the present instance, claim 6 recites “… wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D; examiner takes the position as amended, claim 6 reads on wild-type sequence fragment i.e., a revertant, wherein the claimed molecule comprises Y74, Y88 and Y89 and thus broadening the scope of base/independent claim 1. It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claim is unclear and as being indefinite. Correction and clarification is required.
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1 and 6 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any variant protein having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), or a fragment thereof wherein the variant p27 forms a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD and any said protein comprising a sequence of KPSACRNLFGPVDHEELTRDLEKHCRDMEEASQRKWNFDFQNHKPLEGKX1EWQEVEK GSLPEFX2X3RPPRPPKGA (SEQ ID NO: 59), wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D (also see 35 USC 112(b) rejection above).
This is an infinite/large genus, as up to 195 amino acids (claim 1) or 24 amino acids (claim 6) in this polypeptide of 198 amino acids may be deleted, added, substituted and/or chemically modified. Only a single specifically identified variant of SEQ ID NO: 1 is disclosed in the specification, and it is limited to the variant of SEQ ID NO: 1 consisting of the substitutions Y74E + Y88E + Y89E. No other specific variants of SEQ ID NO: 1 are disclosed. The specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of forming a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD. Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this essentially infinite genus beyond the one disclosed that is listed above (the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E) were in the possession of the inventors at the time of filing. To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Applicants’ have traversed the above written-description rejection with the following arguments (see page 12-13 of Applicants’ REMARKS dated 10/19/2022). 
	Applicants’ argue “… As noted above, the specification provides examples of engineered p27 polypeptides at least at pages 4, 12, 16-20 and the examples. Therefore, the claimed engineered p27 polypeptides are adequately described in the specification and one of skill in the art would understand the inventors to be in possession of the claimed polypeptides. Thus, claim 1 is complies with the written description requirements and dependent claims 5, 6 and 17 also comply with the written description requirements for at least the same reasons claim 1 is enabled.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 07/19/2022 and additionally for the following reasons. Examiner maintains the position that Claim 1 as claimed reads on/encompasses a large genus including any fragment thereof of SEQ ID NO: 1 of undefined and unlimited structures having any sequence identity to SEQ ID NO: 1 (also see 35 USC 112(b) rejection above). Examiner maintains the position that the specification/disclosure is limited to a single specifically identified variant of SEQ ID NO: 1, and it is limited to the variant of SEQ ID NO: 1 consisting of the substitutions Y74E + Y88E + Y89E. 
As interpreted by the examiner i.e., “Claim 1 as claimed reads on/encompasses a large genus including any fragment thereof of SEQ ID NO: 1 of undefined and unlimited structures having any sequence identity to SEQ ID NO: 1 (also see 35 USC 112(b) rejection above)”, and the evidence provided below in the cited references/scientific findings supports examiner’s position and for the following reasons: (i) random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function; and (ii) although there are homologies between known domains of p27 protein i.e., conserved motifs, each of the structure/variant or any fragment thereof of SEQ ID NO: 1 of undefined structures and having any sequence identity to SEQ ID NO: 1 has its own specificity with regards to the folding, 3-D configurations and the associated activity and will not tolerate random mutations/truncations/insertions/substitution/deletions/any undefined portion thereof i.e., structure correlated to function, especially regarding variants/mutants/or fragment thereof. 
Therefore, the scope of the instant claims are broad despite the guidance of the art and specification, the claims remain not commensurate with evidence of possession or in scope with the enabled invention. An important consideration is that structure is not necessarily a reliable indicator of function, as the art clearly teaches the following: (i) Witkowski et al., (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity; (ii) Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate specificity (Abstract; page 7, left column, Discussion, CfrA and DcrA); (iii) Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. The art clearly teaches that (a) determining function based solely on structural homology; (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable; further, (c) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes/function; (d) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability; and (e) the difficulties in designing de novo stable proteins with specific functions. (iv) Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in functional/enzymatic activity changes.
 Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that a single species disclosed is representative of the structure of all the variants required by the claims. 
Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. Due to the fact that the specification only discloses a single species/variant of the genus of variants claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
While evidence of possession and enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. In the instant case, determining which combinations of any or all fragments having undefined structures and retaining property i.e., “genus of structures (no structural limitation) of interest with associated function, represents a very large amount of screening and a reasonable amount of guidance with respect to the direction in which the experimentation should proceed has not been provided in the specification.
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of structures with the associated function in the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”;
Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Maintained-Enablement
Claims 1, 5-6 and 17 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons. The specification is enabling for the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E, which modulates phosphorylation of Rb 771-928 and FoxM1 526-748 (Fig 1). However, the specification does not reasonably provide enablement for any protein having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence) or any fragment thereof, wherein the engineered p27 forms a trimeric protein complex with (i) a Cdk4 or a Cdk6 and (ii) a CycD (also see 35 USC 112(b) rejection above). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art. Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claim 1 is so broad as to encompass any protein having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), wherein the engineered p27 forms a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD. Claim 6 is so broad as to encompass any said protein comprising a sequence of KPSACRNLFGPVDHEELTRDLEKHCRDMEEASQRKWNFDFQNHKPLEGKX1EWQEVEK GSLPEFX2X3RPPRPPKGA (SEQ ID NO: 59), wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins broadly encompassed by the claim. Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity(s) to form a trimeric protein complex with (i) a Cdk4 or a Cdk6 and (ii) a CycD, or any other utility, requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claim 1, which encompasses all proteins having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), wherein the engineered p27 forms a trimeric protein complex with (i) a Cdk4 or a Cdk6 and (ii) a CycD. The specification does not support the broad scope of claim 6 , which encompasses all said protein comprising a sequence of KPSACRNLFGPVDHEELTRDLEKHCRDMEEASQRKWNFDFQNHKPLEGKX1EWQEVEK GSLPEFX2X3RPPRPPKGA (SEQ ID NO: 59), wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D. The specification does not support the broad scope of claims 1 and 6 because the specification does not establish: (A) the desired scope of biological activities for the variant proteins1; (B) regions of the protein structure which may be modified without affecting the desired activity(s); (C) the general tolerance of the desired activity(s) to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function(s); and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful. Claims 5 and 17, as dependent from claims 1 and/or claim 6, are rejected for the same reasons.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of variant proteins with an enormous number of amino acid modifications of the protein of SEQ ID NO: 1, said variant proteins having any or no substantial/’real world’ utility. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of the identity of variant proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above enablement rejection with the following arguments (see pages 11-12 of Applicants’ REMARKS dated 10/19/2022). 
	Applicants’ argue “… Claim 1 requires the engineered polypeptide to have the structure of p27 amino acid sequence with amino acid substitutions at three positions wherein the substitutions are limited by specific selection of amino acids, i.e., the amino acid substitution at position Y74 is Y74E, Y74D, or Y74R, the amino acid substitution at Y88 is Y88E or Y88D, and the amino acid substitution at Y89 is Y89E or Y89D. Thus, the claim is not overly broad. The specification provides examples of engineered p27 polypeptides and methods of making and using engineered p27 polypeptides at least at pages 4, 12, 16-20 and the examples. Further, one of skill would understand and expect amino acids with electrically charged side chains and of similar size to work in a similar manner. Therefore, one of skill can make and use engineered p27 comprises amino acid substitutions at positions Y74, Y88, and Y89, wherein the amino acid substitution at position Y74 is Y74E,Y74D, or Y74R, the amino acid substitution at Y88 is Y88E or Y88D, and the amino acid substitution at Y89 is Y89E or Y89D, without undue experimentation based on the guidance provided by the specification and the knowledge of those of skill in the art. Thus, claim 1 is enabled by the specification and dependent claims 5, 6 and 17 are also enabled for at least the same reasons claim 1 is enabled.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 10/19/2022 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 1, 5-6, and 17.



Maintained-Claim Rejections:  35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by James et al, 2008. James teaches the variant of a human p27 consisting of the substitutions Y88E + Y89E (YY88 89EE, p499 ¶9). A BLAST search revealed that SEQ ID NO: 1 herein is identical to human p27 (Acc# NP_004055). Said search also revealed that all p27 human proteins in the NCBI database have at least 97.98% identity with SEQ ID NO: 1 herein (enclosed). Based thereon, the variant of James consisting of the substitutions Y88E + Y89E has at least 90% identity to SEQ ID NO: 1 herein, as recited in claim 1. James found that the Y88E + Y89E (YY88 89EE) mutant is still a bound inhibitor of cyclin D1-cdk4 (p506¶1). Therefore, claims 1 and 5-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by James et al, 2008.  
Applicants’ have traversed the above 35 U.S.C. 102 rejection with the following arguments: (see page 11 of Applicants’ REMARKS dated 10/19/2022). 
	Applicants’ argue: “… Claim 1, as amended, recites a polypeptide comprising an engineered p27, or a fragment thereof, wherein the engineered p27 comprises amino acid substitutions at positions Y74, Y88,and Y89, wherein the amino acid substitution at position Y74 is Y74E, Y74D, or Y74R, the amino acid substitution at Y88 is Y88E or Y88D, and the amino acid substitution at Y89 is Y89E or Y89D, wherein the engineered p27 forms a trimeric protein complex with (i) a cyclin-dependent kinase 4 (Cdk4) or a variant thereof, or a Cdk6 or a variant thereof, and (ii) a cyclin D (CycD) or a variant thereof, and wherein the amino acid positions are determined with reference to the sequence of SEQ ID NO: 1.James fails to disclose or suggest an engineered p27 polypeptide having amino acid substitutions at positions Y74, Y88, and Y89. Therefore, James fails to anticipate claim 1. Claims 5, 6 and 17 depend from claim 1 and, thus, encompass each and every element of claim 1. Claims 5, 6 and 17 are not anticipated by James for at least the same reasons claim 1 is not anticipated by James.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner maintains “fragment thereof…” and “… wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D; examiner takes the position as amended, claim 6 reads on wild-type sequence fragment i.e., a revertant, wherein the claimed molecule comprises Y74, Y88 and Y89 and thus broadening the scope of base/independent claim 1” and thus claim 1 includes the variant disclosed by James including the fragment thereof of SEQ ID NO: 1 as claimed in claim 5-6 (also see 35 USC 112(b) rejection above). 
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claim 6 and claim 17 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1 and 6 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
Claims 1, 5-6 and 17 are rejected under 35 U.S.C. 112, first paragraph/enablement.
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by James et al., 2008.
Claims 25-29, 32-34, 39-44 and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Conclusion
	None of the claims are allowable. Claims 1, 5-6 and 17 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Formation of a trimeric complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD, as recited in claim 1, is not a per se substantial/’real world’ utility (MPEP 2107.01 (I)(B)).